18-13648-smb            Doc 534    Filed 03/19/19 Entered 03/19/19 11:35:18                 Main Document
                                                 Pg 1 of 6


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Gary T. Holtzer
 Robert J. Lemons
 Kelly DiBlasi
 Matthew P. Goren

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :    Chapter 11
                                                                :
 WAYPOINT LEASING                                               :    Case No. 18-13648 (SMB)
 HOLDINGS LTD., et al.,                                         :
                                                                :    (Jointly Administered)
                   Debtors.1                                    :
 ---------------------------------------------------------------x

                          NOTICE OF AGENDA FOR MATTER SCHEDULED
                          FOR HEARING ON MARCH 21, 2019 AT 10:00 A.M.
                 PLEASE TAKE NOTICE that on November 25, 2018, Waypoint Leasing
 Holdings Ltd. and certain of its subsidiaries and affiliates, as debtors and debtors in possession
 (collectively, the “Debtors”), each filed a voluntary petition for relief under chapter 11 of title 11
 of the United States Code (collectively, the “Chapter 11 Cases”) with the United States
 Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).

                PLEASE TAKE FURTHER NOTICE that a hearing has been scheduled for
 March 21, 2019 at 10:00 a.m. (Prevailing Eastern Time) before the Honorable Stuart M. Bernstein,
 United States Bankruptcy Judge, Bankruptcy Court, One Bowling Green, Room 723, New York,
 New York 10004 (the “Hearing”).

                 PLEASE TAKE FURTHER NOTICE that an agenda with respect to the Hearing
 is set forth below. Copies of each pleading identified below can be viewed and/or obtained by:
 (i) accessing the Bankruptcy Court’s website at http://www.nysb.uscourts.gov or (ii) from the
 Debtors’ claims and noticing agent, Kurtzman Carson Consultants LLC, either at
 http://www.kccllc.net/waypointleasing, by calling (888) 733-1446 (toll free) for U.S. and Canada-

 1
   A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
 identification number, is annexed hereto as Exhibit A.




 WEIL:\96960769\1\79984.0004
18-13648-smb            Doc 534     Filed 03/19/19 Entered 03/19/19 11:35:18       Main Document
                                                  Pg 2 of 6


 based parties or +1 (310) 751-2635 for international parties, or by sending an e-mail to
 WaypointInfo@kccllc.com. Note that a PACER password is needed to access documents on the
 Bankruptcy Court’s website.

 I.        MATTER FOR WHICH OBJECTION DEADLINE HAS NOT YET PASSED:

                1. Motion of Wells Fargo Bank, N.A., as WAC2 Agent, for Entry of an Order
                   Dismissing the Chapter 11 Cases of MSN 31431 Trust, MSN 760734 Trust, MSN
                   920024 Trust and MSN 920030 Trust Effective as of the Closing Date Under the
                   WAC2 Purchase Agreement [ECF No. 530]

                     Response Deadline:    March 20, 2019 at 5:00 p.m.

                     Responses Filed:      None.

                     Related Documents:

                               A.   Declaration of Frederick D. Hyman in Support of an Order to Show
                                    Cause Scheduling a Hearing on Shortened Notice [ECF No. 531]

                               B.   Order to Show Cause Scheduling a Hearing on Shortened Notice
                                    [ECF No. 532]

                     Status:        This matter is going forward.


 Dated: March 19, 2019
        New York, New York

                                                /s/ Kelly DiBlasi
                                                WEIL, GOTSHAL & MANGES LLP
                                                767 Fifth Avenue
                                                New York, New York 10153
                                                Telephone: (212) 310-8000
                                                Facsimile: (212) 310-8007
                                                Gary T. Holtzer
                                                Robert J. Lemons
                                                Kelly DiBlasi
                                                Matthew P. Goren

                                                Attorneys for Debtors
                                                and Debtors in Possession




                                                     2
 WEIL:\96960769\1\79984.0004
18-13648-smb            Doc 534   Filed 03/19/19 Entered 03/19/19 11:35:18   Main Document
                                                Pg 3 of 6


                                             Exhibit A

                                              Debtors




 WEIL:\96960769\1\79984.0004
18-13648-smb            Doc 534   Filed 03/19/19 Entered 03/19/19 11:35:18      Main Document
                                                Pg 4 of 6


  Debtor                                 Last 4    Debtor                           Last 4
                                         Digits of                                  Digits of
                                         Tax ID                                     Tax ID
                                         Number                                     Number

  Waypoint Leasing Holdings Ltd.         2899      MSN 760682 Trust                 N/A

  Waypoint Leasing (Luxembourg)          7041      MSN 920022 Trust                 N/A
  S.à r.l.

  Waypoint Leasing (Ireland)             6600      MSN 920062 Trust                 N/A
  Limited

  Waypoint Asset Co 10 Limited           2503      MSN 920125 Trust                 N/A

  MSN 2826 Trust                         N/A       MSN 9229 AS                      7652

  MSN 2879 Trust                         N/A       Waypoint Asset Co 3A Limited     6687

  Waypoint Asset Co 11 Limited           3073      MSN 41371 Trust                  N/A

  MSN 2905 Trust                         N/A       Waypoint Asset Euro 1A Limited   9804

  Waypoint Asset Co 14 Limited           1585      MSN 4466 Trust                   N/A

  Waypoint Asset Co 15 Limited           1776      MSN 4469 Trust                   N/A

  Waypoint Asset Co 3 Limited            3471      MSN 6655 Trust                   N/A

  AE Helicopter (5) Limited              N/A       Waypoint Leasing (Luxembourg)    8928
                                                   Euro S.à r.l.

  AE Helicopter (6) Limited              N/A       Waypoint Asset Co 1A Limited     1208

  MSN 31141 Trust                        N/A       Waypoint Leasing Labuan 1A       2299
                                                   Limited

  MSN 31492 Trust                        N/A       Waypoint Asset Co 1C Limited     0827

  MSN 36458 Trust                        N/A       Waypoint Asset Co 1D Limited     7018

  MSN 760543 Trust                       N/A       Waypoint Asset Co 1F Limited     6345

  MSN 760551 Trust                       N/A       Waypoint Asset Co 1G Limited     6494

  MSN 760581 Trust                       N/A       Waypoint Asset Co 1H Limited     7349




 WEIL:\96960769\1\79984.0004
18-13648-smb            Doc 534   Filed 03/19/19 Entered 03/19/19 11:35:18         Main Document
                                                Pg 5 of 6


  Debtor                                 Last 4    Debtor                              Last 4
                                         Digits of                                     Digits of
                                         Tax ID                                        Tax ID
                                         Number                                        Number

  MSN 760628 Trust                       N/A         Waypoint Asset Co 1J Limited      7729

  MSN 760631 Trust                       N/A         MSN 20159 Trust                   N/A

  MSN 6658 Trust                         N/A         Waypoint Asset Funding 6 LLC      4964

  Waypoint 760626 Business Trust         N/A         Waypoint Asset Co 7 Limited       9689

  MSN 7152 Trust                         N/A         Waypoint Asset Euro 7A Limited    2406

  MSN 7172 Trust                         N/A         Waypoint Asset Co 8 Limited       2532

  Waypoint Asset Funding 3 LLC           4960        MSN 31041 Trust                   N/A

  Waypoint Asset Malta Ltd               5348        MSN 31203 Trust                   N/A

  Waypoint Leasing Labuan 3A             8120        MSN 31578 Trust                   N/A
  Limited

  Waypoint Leasing UK 3A Limited         0702        MSN 760617 Trust                  N/A

  Waypoint Asset Co 4 Limited            0301        MSN 760624 Trust                  N/A

  Waypoint Asset Co 5 Limited            7128        MSN 760626 Trust                  N/A

  MSN 1251 Trust                         N/A         MSN 760765 Trust                  N/A

  MSN 14786 Trust                        N/A         MSN 920063 Trust                  N/A

  MSN 2047 Trust                         N/A         MSN 920112 Trust                  N/A

  MSN 2057 Trust                         N/A         Waypoint 206 Trust                N/A

  Waypoint Asset Co 5B Limited           2242        Waypoint 407 Trust                N/A

  Waypoint Leasing UK 5A Limited         1970        Waypoint Asset Euro 1B Limited    3512

  Waypoint Asset Co 6 Limited            8790        Waypoint Asset Euro 1C Limited    1060

  MSN 31042 Trust                        N/A         MSN 20012 Trust                   N/A

  MSN 31295 Trust                        N/A         MSN 20022 Trust                   N/A




                                                 2
 WEIL:\96960769\1\79984.0004
18-13648-smb            Doc 534   Filed 03/19/19 Entered 03/19/19 11:35:18       Main Document
                                                Pg 6 of 6


  Debtor                                 Last 4    Debtor                            Last 4
                                         Digits of                                   Digits of
                                         Tax ID                                      Tax ID
                                         Number                                      Number

  MSN 31308 Trust                        N/A         MSN 20025 Trust                 N/A

  MSN 920119 Trust                       N/A         MSN 920113 Trust                N/A

  Waypoint Asset Funding 8 LLC           4776        Waypoint Asset Co Germany       5557
                                                     Limited

  Waypoint Leasing UK 8A Limited         2906        MSN 31046 Trust                 N/A

  Waypoint Leasing US 8A LLC             8080        MSN 41511 Trust                 N/A

  Waypoint Asset Company                 6861        MSN 760608 Trust                N/A
  Number 1 (Ireland) Limited

  Waypoint Asset Euro 1D Limited         1360        MSN 89007 Trust                 N/A

  Waypoint Asset Co 1L Limited           2360        MSN 920141 Trust                N/A

  Waypoint Asset Co 1M Limited           5855        MSN 920152 Trust                N/A

  Waypoint Asset Co 1N Limited           3701        MSN 920153 Trust                N/A

  Waypoint Asset Euro 1G Limited         4786        MSN 920273 Trust                N/A

  Waypoint Asset Funding 1 LLC           7392        MSN 920281 Trust                N/A

  Waypoint Leasing UK 1B Limited         0592        MSN 9205 Trust                  N/A

  Waypoint Leasing UK 1C Limited         0840        MSN 9229 Trust                  N/A

  Waypoint Asset Company                 7847        MSN 920030 Trust                N/A
  Number 2 (Ireland) Limited

  Waypoint 2916 Business Trust           N/A         Waypoint Asset Funding 2 LLC    7783

  MSN 31431 Trust                        N/A         Waypoint Asset Co 1K Limited    2087

  MSN 760734 Trust                       N/A         Waypoint Leasing Services LLC   8965

  MSN 920024 Trust                       N/A




                                                 3
 WEIL:\96960769\1\79984.0004
